DETAILED ACTION
Status of Claims:  
Claims 1-6, 8-32, 34 and 36-39 are pending.
Claims 1-6 and 8-22 are withdrawn due to a restriction requirement.
Claims 23, 26-27 and 29-32 are amended.
Claim 33 is cancelled.
Claims 36-39 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 8, 2021 has been entered.

Response to Amendment
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed Mar. 9, 2021.

Response to Arguments
Applicant's arguments filed Jul. 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that mesh screens would not work with the Anderson perforated plates and the combination of Anderson and Enbio is contrary to an alleged essential working principle of Anderson that the perforated plates have large enough perforations to allow the clumps of impurities to travel through them to reach the next stage of the process and therefore modifying Anderson to have mesh screens would prevent clumps of impurities from traveling to the downstream “settling tank or filter bed” and prevent the iron particles from being “loose and clean”. This argument is not persuasive because Anderson does not disclose that clumped impurities are required to travel through the length of the reactor to the downstream separation step of “settling tank or filter bed”, and thus there is no disclosure from Anderson regarding the alleged requirements of the size of the plate perforations and the function for clumped impurities to travel through the plates to reach the downstream separation step. Additionally, as noted in the Final Action mailed Mar. 9, 2021 (see p. 2-3, section 4-1), Anderson discloses that the cylinder’s space may be entirely filled by the iron particles, which would restrict the particles from impinging each other to achieve a state of “loose and clean”, and thus it is not necessary to Anderson to have cleaned particles.  Hence, the combination of Anderson and Enbio is not contrary to the alleged principle of operation of Anderson. Similarly, increasingly finer mesh screens as required in new claim 37 and increased friction as required in new claim 38 are not contrary to the alleged principle of operation of Anderson.

Applicant argues that Enbio does not disclose mesh screens and Enbio’s filter cartridge does not divide the reactor into two or more compartments.  These arguments are not persuasive because, per the Enbio specification and Figure 4-6, the mesh network 122 is a mesh screen structure and each mesh network 122 forms a hexahedron-shaped compartment within the reactor. 

Applicant argues that Anderson does not disclose the claimed biofilm and teaches away from biofilm growth. This argument is not persuasive because it is not necessary to Anderson to have cleaned particles for the reasons noted in the Final Action mailed Mar. 9, 2021 (see p. 2-3, section 4-1) and above in section 5, and thus Anderson does not teach away from biofilm growth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 23-27, 32, 34 and 36 are rejected under 35 U.S.C. 103 as obvious over Anderson (US 443,737 A) in view of Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation).

Regarding claim 23, Anderson teaches a biological water-treatment unit (a revolving purifier for water) (see the Figure) comprising: an inlet for waste water (the water-inlet F), a reactor (a cylinder or chamber A), an outlet for purified water (the water-outlet G), and ventilation means configured to provide ventilation to the reactor (an air-valve K); 
the reactor is divided into two or more compartments by one or more screens (perforated plates or other open-work partitions L), wherein each compartment is in communication with the ventilation means (the plates or partitions have openings and therefore each compartment will be in communication with the air-valve K), and comprises a biofilm on one or more surfaces (microorganisms are inherently present in air and water and therefore biofilm inherently develops on the surfaces within the cylinder A, as evidenced by Sublette (US 6,908,556 B2), col. 1, lines 59-61);
and the reactor is configured to expose at least a portion of the waste water to the biofilm in the presence of air supplied by the ventilation means (the plates or partitions L have openings and therefore the surfaces within the chamber A will be in communication with the air-valve K and exposed to the air supplied by the air-valve K).
Alternatively, if it is presumed that biofilm is not inherently developed on one or more surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Anderson water purifier to include biofilm on one or more surfaces because biofilm water treatment is well known in the art (as evidenced by: Gencer et al. (US 2011/0127215, as cited in the IDS), para. 
Anderson does not explicitly teach wherein the screen is a mesh screen.
Enbio teaches a biological water-treatment unit comprising: an inlet for waste water (settled water passing through tank 500 is passed through tank 600, and therefore an inlet is presumed to be inherent in order to pass water into and through tank 600) (see translation, para. 0041), a reactor, an outlet for purified water (reactor 600 with drain pipe 70) (see Fig. 3-5), and ventilation means configured to provide ventilation to the reactor (an air diffuser 30 and air supply pipe 301) (see translation, para. 0046); the reactor is divided into two or more compartments by one or more screens, wherein the screen is a mesh screen (reaction cartridges 12 are formed by a mesh network 122 formed on a hexahedron formed around the frame 121, where each reaction cartridge 12 is a compartment in the reactor) (see translation, para. 0044; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the one or more screens of Anderson with the mesh screen of Enbio because the simple substitution of one known type of open-work partition for another type of open-work partition (perforated plates or other open-work partitions) (see Anderson, p. 2, lines 22-23) achieves predictable results to retain a substrate for purifying water (the Enbio mesh network 122 holds a filter material 123, and the Anderson open-work partitions hold purifying material) (see Enbio, translation, para. 0044 and Anderson, p. 2, lines 22-27).

Regarding claim 24, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the reactor is cylindrical (A is a cylinder) (see Anderson, p. 2, line 13).

Regarding claim 25, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the reactor is tapered (the cylinder A narrows at the end caps with the water-inlet F and the water-outlet G) (see Anderson, the Figure).

Regarding claim 26, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the surface for forming a biofilm is at least one of a portion of the inner surface of the reactor or a portion of the mesh screens (owing to the revolution of the cylinder and the arrangement of purifying material, the water will be brought in intimate contact with a large quantity of the purifying material, where this is interpreted to mean that water to be purified also comes in contact with at least a portion of the inner surface of the reactor and a portion of the screens and thus, these surfaces and screens inherently develop biofilm, or as noted above for claim 23, it would be obvious to have biofilm form on these surfaces and screens) (see Anderson, p. 2, lines 47-52).

Regarding claim 27, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the reactor further comprises a substrate for biofilm growth, said substrate being contained within the reactor by the mesh screens (Between the several pairs of plates I place a mass of spongy iron, iron filings, borings, other iron particles, or other purifying material) (see Anderson, p. 2, lines 24-27 and the Figure).

Regarding claim 32, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the reactor is configured to rotate so that a film of the waste water is formed on at least a portion of the reactor and the mesh screen, thereby exposing the film to air supplied by the ventilation means (owing to the revolution of the cylinder and the arrangement of purifying material, the water will be brought in intimate contact with a large quantity of the purifying 

Regarding claim 34, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23.
 Anderson, as modified by Enbio, does not explicitly teach wherein the reactor volume is from 1 to 5000 litres.
However, as the only difference between the prior art device and the claimed invention is a recitation of relative size of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04 (IV)(A)).

Regarding claim 36, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the reactor is divided into three or more compartments (in the Figure of Anderson, the reactor has 11 compartments) by two or more mesh screens (as modified for claim 23, each of the Anderson open-work partitions is substituted with the mesh screen of Enbio).

Claims 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) and Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation) as applied to claims 23 and 27 above, and further in view of Sublette (US 6,908,556 B2).

Regarding claim 28, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 27.
Anderson, as modified by Enbio, does not explicitly teach wherein the substrate is activated carbon.
Sublette teaches a substrate for biofilm growth, wherein the substrate is activated carbon (the microculture beads are comprised of a polymer and additionally one or more amendments such as powdered activated carbon (PAC); PAC may also be employed in fabrication of the porous beads) (see col. 4, line 66 to col. 5, line 2; col. 6, lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the substrate of Anderson with the activated carbon substrate of Sublette because activated carbon helps to bind and concentrate nutrients to greatly favor biofilm formation to increase productivity of the reactor (see Sublette, col. 5, lines 23-26; col. 1, lines 33-36), and Anderson is open to the use of other types of substrates (see Anderson, p. 2, lines 26-27).

Regarding claim 30, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 27.
Anderson, as modified by Enbio, does not explicitly teach wherein the substrate has an average particle diameter of from 0.15 to 5 mm.
Sublette teaches a substrate for biofilm growth (porous media utilized to collect microorganisms from a surrounding aqueous phase in the form of representative biofilms) (see col. 2, lines 35-37), wherein the substrate has an average particle diameter of from 0.15 to 5 mm (beads approximately 2-4 millimeters or less in diameter) (see col. 2, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the substrate of Anderson with the 2-4 mm diameter substrate of Sublette because the 

Regarding claim 31, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 27.
Anderson, as modified by Enbio, does not explicitly teach wherein the substrate has a surface area of from 250 to 5000 square meters per gram of substrate.
Sublette teaches a substrate for biofilm growth, wherein the substrate has a surface area of from 250 to 5000 square meters per gram of substrate (the beads have high internal surface area (>200 m2 per gram)) (see col. 5, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the substrate of Anderson with the substrate of Sublette which has a surface area of from 250 to 5000 square meters per gram of substrate because the Sublette substrate helps to concentrate microorganisms to increase productivity of the reactor (see Sublette, col. 1, lines 33-36), and Anderson is open to the use of other types of substrates (see Anderson, p. 2, lines 26-27).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) and Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation) as applied to claims 23 and 27 above, and further in view of Zaitsev (US 7,794,598 B2).

Regarding claim 29, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 27.

Zaitsev teaches a biological water-treatment unit (a bioreactor 1) (see Fig. 1-2) comprising: an inlet for waste water (inlet means 5), a reactor (a tubular tank section 2), an outlet for purified water (outlet means 6), and ventilation means configured to provide ventilation to the reactor (means 4 for supplying a fluid containing a reaction gas) (see col. 4, lines 41-42), wherein the reactor further comprises a substrate for biofilm growth (inside the tank section 2 is provided a carrier material 3, on which micro-organism may deposit as a biofilm) (see col. 5, lines 4-5), said substrate being contained within the reactor by the screens, and wherein the substrate fills from 40 to 75% of the volume of each compartment (filling for the carrier within the range of more than 70% to about 100%; in a solution according to the present invention, the quantity of a carrier material may also be distinctly less than 70%) (see col. 2, lines 47-48 and 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substrate of Anderson to fill the compartments at the ranges taught by Zaitsev because the Zaitsev degree of filling of the substrate in the revolving purifier of Anderson can lead to higher purification performance without inactive or clogged zones developing (see Zaitsev, col. 2, lines 42-54 and col. 1, lines 44-51).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) and Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation) as applied to claims 23 and 34 above, and further in view of Teller et al. (US 7,794,598 B2).

Regarding claim 37, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 34, wherein the mesh screens are disposed along a length of the reactor (see arrangement of the perforated plates or other open-work partitions L of Anderson in the cylinder A of Anderson, where the partitions L are each substituted with an Enbio mesh network 122 as taught for claim 23 above).
Anderson, as modified by Enbio, does not explicitly teach wherein the mesh screens are progressively finer along the length of the reactor.
Teller teaches a biological water-treatment unit comprising: an inlet for waste water (46), a reactor (tank 10), an outlet for purified water (78) (see Fig. 1), the reactor is divided into two or more compartments by one or more mesh screens (compartment/chambers 22, 26 and the compartment between screens 34 and 36; a screen mesh) (see Fig. 1-2; col. 2, lines 63-68; col. 3, lines 47), wherein the screens are disposed along a length of the reactor (see Fig. 2) and the screens are progressively finer along the length of the reactor (screen 34 is coarser than screen 36) (see col. 2, lines 65-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mesh screens of Anderson, as modified by Enbio, (the mesh network 122 of Enbio) to be progressively finer along the length of the reactor as taught by Teller because progressively finer mesh screens provide additional filtration and accordingly, such a configuration achieves predictable results to further purify water.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) and Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation) as applied to claims 23 above, and further in view of Univ. of Hebei (CN 104 291 436 A, as cited in the IDS and hereinafter referred to as Hebei, see provided translation).

Regarding claim 38, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23, wherein the reactor comprises a substrate for biofilm growth (a mass of spongy iron, iron filings, borings, other iron particles, or other purifying material) (see Anderson, lines 25-27), the substrate being contained within the reactor by the mesh screens (the mesh network 122 of Enbio).
Anderson, as modified by Enbio, does not explicitly teach wherein at least a portion of an inner surface of the reactor is adapted to increase the friction between the substrate and the reactor such that, in use, rotation of the reactor causes at least a portion of the substrate to be raised out of the waste water.
Heibei teaches a biological water-treatment unit comprising: an inlet for waste water (13), a reactor (reaction tank 12), an outlet for purified water (15) (see Fig. 1-3, and provided translation, p. 6, para. 2), wherein the reactor comprises a substrate for biofilm growth, the substrate being contained within the reactor (biological packing 11) (see Fig. 1-3), wherein at least a portion of an inner surface of the reactor is adapted to increase the friction between the substrate and the reactor such that, in use, rotation of the reactor causes at least a portion of the substrate to be raised out of the waste water (an inner wall of the rotating drum wall 2 is welded with a stirring partition plate 8; the stirring separator 8 and drum wall tangent circumferential angle of 60°; where the Heibei plate 8 reads on the instant specification’s paddle and rib and thus is interpreted to be adapted to increase the friction between the substrate and the reactor to achieve the claimed function) (see Fig. 3, and provided translation, p. 6, para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner surface of the reactor of Anderson, as modified by Enbio, to be adapted to increase the friction between the substrate and the reactor by including the stirring partition plates 8 of Heibei because the friction allows for mass transfer efficiency of oxygen for efficient biodegradation of organic matter in the water (see Heibei, provided translation, p. 7, para. 4).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) and Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation) as applied to claims 23 above, and further in view of Gencer et al. (US 2011/0127215, as cited in the IDS).

Regarding claim 39, Anderson, as modified by Enbio, teaches the biological water-treatment unit according to claim 23.
Anderson, as modified by Enbio, does not explicitly teach wherein each of the compartments is configured for forming a different biofilm specialization.
Gencer teaches a biological water-treatment unit comprising: an inlet for waste water (21), a reactor (reactor R), an outlet for purified water (perforated top plate 6), the reactor is divided into two or more compartments (chambers 15AA, 15BB, 15CC, etc.) (see Fig. 1; para. 0049-0050), and comprises a biofilm on one or more surfaces (the substrates incorporate, bind or attach microorganisms) (see para. 0001), wherein each of the compartments is configured for forming a different biofilm specialization (different chambers can contain a plurality of different microorganisms that are different from the preceding or following chamber) (see para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the compartments of Anderson, as modified by Enbio, to each be configured for forming a different biofilm specialization as taught by Gencer because each chamber can treat different components of the water and thus allows for a very efficient biological water treatment (see Gencer, para. 0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        July 27, 2021